UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6453



MICHAEL A. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


JERRY HANEY; WILLIAM S. HAINES, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-01-74-2)


Submitted:   June 17, 2002                    Decided:   July 8, 2002


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael A. Williams appeals the district court’s order denying

relief without prejudice on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.     We have reviewed the record and the district

court’s opinion accepting the magistrate judge’s recommendation and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court.        See Williams v. Haney, No. CA-01-74-2

(N.D.W. Va. Feb. 25, 2002).        We deny Williams’ motions requesting

Rule 44 inquiries and to stay this case.          Finally, we dispense with

oral    argument   because   the    facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                      2